

SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), is entered into as
of November 22, 2019, by and among INDEPENDENCE CONTRACT DRILLING, INC., a
Delaware corporation (“ICD”), SIDEWINDER DRILLING LLC, a Delaware limited
liability company formerly named ICD Operating LLC (“Sidewinder” and, together
with ICD, as the context requires, each a “Borrower”, and collectively, the
“Borrowers”), and the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of October 1, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the Lenders and the Agent, the
Lenders made Loans to the Borrowers pursuant to the terms and conditions
thereof;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement; and
WHEREAS, the Borrowers and the Lenders desire to amend the Credit Agreement in
certain respects as more particularly set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:
1.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 2 of this Agreement, the Credit Agreement is hereby amended
as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Permitted Purchase Money Indebtedness” contained
therein in its entirety as follows:
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) at the time of, or within 60 days after, the acquisition of any
fixed assets (other than Rig Fleet Equipment (excluding Permitted Rig Fleet
Equipment)) for the purpose of financing all or any part of the acquisition cost
thereof, in an aggregate principal amount outstanding not in excess of
$15,000,000 at any one time.
(b)Section 1.1 of the Credit Agreement is hereby further amended by adding the
following new definition in the appropriate alphabetical order therefor:



--------------------------------------------------------------------------------



“Permitted Rig Fleet Equipment” means the items of Equipment subject to the
applicable purchase order and total cost amount described in the table below:1



Purchase OrderVendorItemTotal CostMA-101521Schlumberger Rig TechnologyMud Pump
House$1,647,607.72PO 00117141NOV Rig Solutions Capital EqtBOP
Stack$2,232,656.00PO–117142Cameron Rig SolutionsBOP
Stack$1,260,000.00AFE-004651National Oilwell Varco: Rig 223Drawworks, Power &
Control House$2,832,031.00AFE-004655National Oilwell VarcoDrawwprls Power &
Control House$2,832,031.00



1.Conditions. The amendments set forth in Section 1 of this Agreement shall
become effective as of the date first set forth above upon the satisfaction of
each of the following conditions (the “Second Amendment Effective Date”):
i.the Lenders shall have received counterparts of this Agreement duly executed
by the Required Lenders and the Borrowers (it being understood electronic
executed copies are sufficient for satisfaction of this subsection (a));
ii.no Default or Event of Default shall have occurred and be continuing;
iii.all representations and warranties made by each Loan Party contained herein
and in the other Loan Documents shall be true and correct in all material
respects, in each case, with the same effect as though such representations and
warranties had been made on and as of the date hereof; provided that in the case
of any representation or warranty that expressly relates to a given date or
period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be; provided, further, that if any of the representations are qualified
by or subject to a “material adverse effect”, “material adverse change” or
similar term or qualification, such representations shall be true and correct in
all respects; and
iv.the Borrowers shall have paid the reasonable fees, charges and disbursements
of counsel to the Lenders incurred prior to the date hereof or in connection
with this Agreement.
2.Representations and Warranties of Loan Parties. Each Loan Party hereby
represents and warrants to the Lenders as follows:

1 Company to confirm/update.
    -2-







--------------------------------------------------------------------------------



i.it (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and to
carry out the transactions contemplated hereby and by the Credit Agreement as
amended hereby;
ii.the execution and delivery of this Agreement, and the performance by it of
this Agreement and the Credit Agreement as amended hereby, (i) have been duly
authorized by all necessary action on the part of such Loan Party and (ii) do
not and will not (A) violate any material provision of federal, state, or local
law or regulation applicable to such Loan Party or its Subsidiaries, the
Governing Documents of such Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Loan Party or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (C) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
such Loan Party, other than Permitted Liens, (D) require any approval of any
holder of Equity Interests of such Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure of which to obtain could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect, or (E) require any registration
with, consent, or approval of, or notice to or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect;
iii.this Agreement and the Credit Agreement as amended hereby are the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
and
iv.the representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects, in each case, with the
same effect as though such representations and warranties had been made on and
as of the Second Amendment Effective Date; provided that in the case of any
representation or warranty that expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be; provided, further, that if any of the representations are qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, such representations shall be true and correct in all
respects.
3.Choice of Law and Venue; Jury Trial Waiver. THE VALIDITY OF THIS AGREEMENT,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
    -3-







--------------------------------------------------------------------------------



HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING VENUE AND JURY TRIAL WAIVER SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
4.Binding Effect. This Agreement shall be binding upon each Loan Party and shall
inure to the benefit of the Agent and the Lenders.
5.Effect on Loan Documents; Ratification.
i.Except as expressly amended or otherwise modified hereby, the Credit Agreement
and all documents, instruments and agreements related thereto, including, but
not limited to, the other Loan Documents, and the grant by each of the Grantors
(as defined in the Guaranty and Security Agreement) to the Agent, for the
benefit of each member of the Lender Group, of a continuing security interest in
any and all right, title and interest of each Grantor in and to all of the
Collateral (as defined in the Guaranty and Security Agreement), are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. No amendment, consent or waiver herein granted or agreement herein made
shall extend beyond the terms expressly set forth herein for such amendment,
consent, waiver or agreement, as the case may be, nor shall anything contained
herein be deemed to imply any willingness of the Agent or the Lenders to agree
to, or otherwise prejudice any rights of the Agent or the Lenders with respect
to, any similar amendments, consents, waivers or agreements that may be
requested for any future period, and this Agreement shall not be construed as a
waiver of any other provision of the Loan Documents or to permit any Borrower or
any other Loan Party to take any other action which is prohibited by the terms
of the Credit Agreement and the other Loan Documents. Each Loan Party hereby
ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted and pledged by such Loan Party pursuant to
the Loan Documents to the Agent, on behalf and for the benefit of the Lender
Group, as collateral security for the Obligations, and acknowledges that all of
such Liens and security interests, and all Collateral heretofore granted,
pledged or otherwise created as security for the Obligations continue to be and
remain collateral security for the Obligations from and after the date hereof.
Each of the Guarantors hereby acknowledges and consents to this Agreement and
agrees that the Guaranty and Security Agreement and all other Loan Documents to
which such Guarantor is a party remain in full force and effect, and each of the
Guarantors confirms and ratifies all of its Obligations thereunder.
ii.Each reference in the Credit Agreement or any other Loan Document to this
“Agreement”, “hereunder”, “herein”, “hereof”, “thereunder”, “therein”,
“thereof”, or words of like import referring to the Credit Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.
    -4-







--------------------------------------------------------------------------------



6.Miscellaneous.
iii.This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
iv.Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.
v.Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
vi.Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
vii.The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
viii.This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.
[remainder of this page intentionally left blank].




    -5-








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Loan Party and the Required Lenders have caused this
Agreement to be duly executed by its authorized officer as of the day and year
first above written.

BORROWERS:
INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation




By: /s/ Philip A. Choyce    
Name: Philip A. Choyce
Title: Executive VP & CFO
SIDEWINDER DRILLING LLC (formerly named ICD Operating LLC), a Delaware limited
liability company




By: /s/ Philip A. Choyce    
Name: Philip A. Choyce
Title: Executive VP & CFO



[Second Amendment to ICD Credit Agreement]

--------------------------------------------------------------------------------






LENDERS:MSD PCOF PARTNERS IV, LLC
By:    Kenneth Gerold
Name: Kenneth Gerold
Title: Vice President



[Second Amendment to ICD Credit Agreement]

